 



Exhibit 10.45
PHARMANET DEVELOPMENT GROUP, INC.
AMENDED AND RESTATED
2004 EMPLOYEE STOCK PURCHASE PLAN
     The following constitute the provisions of the 2004 Employee Stock Purchase
Plan, as amended and restated (herein called the “Plan”) of PharmaNet
Development Group, Inc. (the “Company”).
1. Purpose. The purpose of the Plan is to provide employees of the Company and
its subsidiaries with an opportunity to purchase Common Stock of the Company
through payroll deductions. It is the intention of the Company to have the Plan
qualify as an “Employee Stock Purchase Plan” under Section 423 of the Internal
Revenue Code of 1986, as amended (the “Code”). The provisions of the Plan shall,
accordingly, be constructed so as to extend and limit participation in a manner
consistent with the requirements of that section of the Code.
2. Definitions.
     (a) “Board” shall mean the Board of Directors of the Company.
     (b) “Code” shall mean the Internal Revenue Code of 1986, as amended.
     (c) “Common Stock” shall mean the Common Stock, $.001 par value, of the
Company.
     (d) “Company” shall mean PharmaNet Development Group, Inc., a Delaware
corporation.
     (e) “Compensation Committee” shall mean the compensation committee of the
Company’s Board.
     (f) “Compensation” shall mean all regular earnings and payments of overtime
(except to the extent that the exclusion of any such items is specifically
directed by the Board or its Compensation Committee).
     (g) “Corporate Transaction” means the occurrence, in a single transaction
or in a series of related transactions, of any one or more of the events:
          (i) a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company;
          (ii) a sale or other disposition of at least 50% of the outstanding
securities of the Company;
          (iii) a merger, consolidation or similar transaction following which
the Company is not the surviving corporation;





--------------------------------------------------------------------------------



 



          (iv) a merger, consolidation or similar transaction following which
the Company is the surviving corporation but the shares of Common Stock
outstanding immediately preceding the merger, consolidation or similar
transaction are converted or exchanged by virtue of the merger, consolidation or
similar transaction into other property, whether in the form of securities, cash
or otherwise
     (h) “Designated Subsidiaries” shall mean the Subsidiaries which have been
designated by the Board from time to time, in its sole discretion, as eligible
to participate in the Plan.
     (i) “Employee” means any person who is customarily employed for at least 20
hours per week and has been so employed for at least three months continuously
by the Company or one of its Designated Subsidiaries.
     (j) “Plan’” shall mean this Employee Stock Purchase Plan.
     (k) “Subsidiary” shall mean a corporation or affiliated entity (limited
liability company, partnership, joint venture or otherwise), domestic or
foreign, of which not less than 50% of the voting shares or units are held
directly or indirectly by the Company or an affiliate of the Company, whether or
not such corporation or affiliate entity now exists or is hereafter organized or
acquired by the Company or an affiliate of the Company.
3. Eligibility.
     (a) Any Employee as defined in Section 2 shall be eligible to participate
in the Plan, subject to limitations imposed by Section 423(b) of the Code.
     (b) Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan (i) if, immediately after the grant,
such Employee would own shares (including outstanding options to purchase) of
stock possessing 5% or more of the total combined voting power or value of all
classes of shares of the Company or any Subsidiary of the Company, (ii) if such
employee is an executive officer of the Company who is required to file
ownership reports under Section 16(a) of the Securities Exchange Act of 1934, or
(iii) which permits his rights to purchase shares under the Plan and other stock
option plans of the Company to accrue at a rate which exceeds $25,000 of the
fair market value of the shares (determined at the time such option is granted)
for each calendar year in which such stock option is outstanding at any time.
For purposes of (i) above, the rules of Section 424(d) of the Code shall apply
in determining the stock ownership of any Employee and stock which such Employee
may purchase under all outstanding options shall be treated as stock owned by
such Employee.
4. Offering Dates. The Plan shall be implemented by one offering during each
six-month period of the Plan, commencing on July 1, 2004, and continuing
thereafter until terminated, in accordance with Section 19 hereof. The Board of
the Company shall have the power to change the duration of offering periods with
respect to future offerings without stockholder approval, if such change is
announced at least 15 days prior to the scheduled beginning of the first
offering period to be affected.





--------------------------------------------------------------------------------



 



5. Participation.
     (a) An eligible Employee may become a participant in the Plan by completing
a subscription agreement authorizing a payroll deduction on the form provided by
the Company, and filing it with the Company’s or Designated Subsidiary’s payroll
office prior to the applicable offering date.
     (b) Payroll deductions for a participant shall commence on the first
payroll following the offering date and shall end on the termination date of the
offering to which such authorization is applicable, unless sooner terminated by
the participant as provided in Section 10.
6. Payroll deductions.
     (a) At the time a participant files his subscription agreement, he shall
elect to have payroll deductions made on each payday during the offering period
at a rate not exceeding 10% of the Compensation which he is to receive on such
payday, and the aggregate of such projected payroll deductions during the
offering period shall not exceed 10% of his aggregate projected Compensation
during said offering period.
     (b) All payroll deductions authorized by participant shall be credited to
his account under the Plan. A participant may not make any additional payments
into such account.
     (c) A participant may discontinue his participation in the Plan as provided
in Section 10, or may lower, but not increase, the rate of his payroll
deductions during the offering by completing and filing with the Company or
Designated Subsidiary a new authorization for payroll deduction. The change in
rate shall be effective within 15 days following the Company’s receipt of the
new authorization.
7. Grant of Option.
     (a) At the beginning of each six-month offering period, each eligible
Employee participating in the Plan shall be granted an option to purchase (at
the per share option price set forth in Section 7(b)) up to a number of shares
of the Company’s Common Stock purchasable by each Employee’s projected
accumulated payroll deduction (not to exceed an amount equal to 10% of his
Compensation as of the date of the commencement of the applicable offering
period) divided by 85% of the fair market value of a share of the Company’s
Common Stock at the beginning of said offering period, subject to the
limitations set forth in Section 3(b) and 12 hereof.
     (b) The option price per share of such shares shall be the lesser of:
(i) 85% of the fair market value of a share of the Common Stock of the Company
at the commencement of the six-month offering period or (ii) 85% of the fair
market value of a share of the Common Stock of the Company at the time the
option is exercised at the termination of the six-month offering period.





--------------------------------------------------------------------------------



 



     (c) For purposes of this Section 7, the fair market value of the Company’s
Common Stock on a given date shall be the reported closing price for that date
or the last trading date, as reported by the principal market for the Common
Stock.
8. Exercise of Option. Unless a participant withdraws from the Plan as provided
in Section 10, his option for the purchase of shares shall be exercised
automatically at the end of the offering period, and the maximum number of full
shares subject to option shall be purchased for him at the applicable option
price with the accumulated payroll deductions in his account. During his
lifetime, a participant’s option to purchase shares hereunder is exercisable
only by him.
9. Delivery. As promptly as practicable after the termination of each offering,
the Company shall arrange the delivery to each participant, as appropriate, of a
certificate representing the shares purchased upon exercise of his option. Any
cash remaining to the credit of a participant in his account under the Plan
after a purchase of shares at the termination of each offering period, or which
is insufficient to purchase a full share of Common Stock of the Company, shall
be returned to the participant.
10. Withdrawal; Termination of Employment.
     (a) A participant may withdraw all but not less than all the payroll
deductions credited to his account under the Plan at any time prior to the end
of the offering period by giving written notice to the Company or Designated
Subsidiary, as the case may be. All of the participant’s payroll deductions
credited to his account shall be paid to him promptly after receipt of his
notice of withdrawal and his option for the current period shall be
automatically terminated, and no further payroll deductions for the purchase of
shares shall be made for him during the offering period.
     (b) Upon termination of the participant’s employment prior to the end of
the offering period for any reason, including retirement or death, the payroll
deductions credited to his account shall be returned to him or, in the case of
his death, to the person or persons entitled thereto under Section 14, and his
option shall be automatically terminated.
     (c) In the event an Employee fails to remain in the continuous employ of
the Company or a Designated Subsidiary for at least 20 hours per week during the
offering period in which the employee is a participant, he shall be deemed to
have elected to withdraw from the Plan and the payroll deductions credited to
his account shall be returned to him and his option terminated.
     (d) A participant’s withdrawal from an offering shall not have any effect
upon his eligibility to participate in a succeeding offering or in any similar
plan which may hereafter be adopted by the Company or a Designated Subsidiary.
11. Interest. No interest shall accrue on the payroll deductions of a
participant in the Plan.





--------------------------------------------------------------------------------



 



12. Common Stock.
     (a) The maximum number of shares of the Company’s Common Stock which shall
be made available for sale under the Plan shall be 550,000 shares, subject to
adjustment upon changes in capitalization of the Company as provided in
Section 18. The shares to be sold to participants under the Plan may, at the
election of the Company, be in the Company’s sole discretion, either treasury
shares, shares authorized but unissued, or shares purchased on the open market.
If the total number of shares, which would otherwise be subject to options
granted pursuant to Section 7(a) hereof, at the beginning of an offering period
exceeds the number of shares then available under the Plan (after deduction of
all shares for which options have been exercised or are then outstanding), the
Company shall allocate options for shares remaining available for option grant
pro rata among the participants in accordance with the amounts otherwise
determined pursuant to Section 7(a). The Compensation Committee may make rules
regarding the pro rate deduction. In such event, the Company shall give written
notice of such reduction of the number of shares subject to the option to each
participant affected thereby and shall similarly reduce the rate of payroll
deductions, if necessary.
     (b) A participant shall have no interest or voting right in shares covered
by his option until such option has been exercised.
13. Administration. The Plan shall be administered by the Compensation Committee
which may make rules regarding administration of the Plan. The administration,
interpretation or application of the Plan by the Compensation Committee shall be
final, conclusive and binding upon all participants.
14. Designation of Beneficiary.
     (a) A participant may file a written designation of a beneficiary (or
beneficiaries) who is to receive any shares or cash or both to which the
participant may be entitled under the Plan at the time of his death.
     (b) Such designation of a beneficiary (or beneficiaries) may be changed by
the participant at any time by written notice to the Company. In the event of
the death of a participant and in the absence of a beneficiary validly
designated under the Plan who is living at the time of such participant’s death,
the Company shall deliver any shares and any cash to which the participant was
entitled to the executor or administrator of the estate of the participant, or
if no such executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its sole discretion, may deliver any such shares and
any such cash to the spouse or children of the participant, or if no spouse or
no child is known to the Company, then to such other person as the Company may
designate.
15. Transferability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of any option or rights to
receive shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 14 hereof) by





--------------------------------------------------------------------------------



 



the participant. Any such attempt at assignment, transfer, pledge or other
disposition shall be without effect, except that the Company may treat such act
as an election to withdraw funds in accordance with Section 10.
16. Use of Funds. All payroll deductions received or held by the Company or a
Designated Subsidiary under the Plan may be used by the Company or a Designated
Subsidiary for any corporate purpose, and the Company or a Designated Subsidiary
shall not be obligated to segregate such payroll deductions.
17. Reports. Individual accounts shall be maintained for each participant in the
Plan. Statements of account shall be given to participating Employees
semiannually promptly following the stock purchase date, which statements shall
set forth the amount of payroll deductions, the per share purchase price, the
number of shares purchased and the remaining cash balance, if any.
18. Adjustments Upon Changes in Capitalization. Subject to any required action
by the stockholders of the Company, the number of shares of Common Stock covered
by each option under the Plan which has not yet been exercised and the number of
shares of Common Stock which have been authorized for issuance under the Plan
but for which Options have not yet been granted, as well as the price per share
of Common Stock covered by each option under the Plan which has not yet been
exercised, shall be proportionately adjusted for any increase or decrease in the
number of shares of Common Stock effected without receipt of consideration by
the Company (through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or other transaction not involving the receipt of
consideration by the Company). Conversion of any convertible securities of the
Company shall be deemed to have been “effected” with the receipt of
consideration and therefore not require any adjustment. Such adjustment shall be
made by the Compensation Committee, whose determination in that respect shall be
final, binding and conclusive. Except as expressly provided herein, no sale by
the Company of shares of capital stock of any class shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an option.
     In the event of a Corporate Transaction, then: (i) any surviving or
acquiring corporation may continue or assume options outstanding under the Plan
or may substitute similar rights (including a right to acquire the same
consideration paid to stockholders in the Corporate Transaction) for those
outstanding under the Plan, or (ii) if any surviving or acquiring corporation
does not assume such options or does not substitute similar rights for options
outstanding under the Plan, then the participants’ accumulated payroll
deductions (exclusive of any accumulated interest that cannot be applied toward
the purchase of shares of Common Stock under the terms of the offering) shall be
used to purchase shares of Common Stock immediately prior to the Corporate
Transaction under the ongoing offering, and the participants’ options under the
ongoing offering shall terminate immediately after such purchase.





--------------------------------------------------------------------------------



 



19. Amendment or Termination. The Board of Directors of the Company may at any
time terminate or amend the Plan. No termination shall affect options previously
granted. No amendment shall make any change in any option granted under the Plan
which adversely affects the right of any participant. No amendment shall be made
without prior approval of the stockholders of the Company if such amendment
would:
     (a) increase the number of shares that may be issued under the Plan except
as provided in Section 18; or
     (b) Make any change which is not consistent with applicable law including
the rules of the Securities and Exchange Commission or the principal trading
market for the Common Stock.
20. Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt hereof.
21. Stockholder Approval. This Plan shall be subject to approval by the
affirmative vote of the holders of a majority of the outstanding shares of
Common Stock of the Company present or represented and entitled to vote thereon.
22. Conditions Upon Issuance of Shares. Shares shall not be issued with respect
to any option unless the exercise of such option and issuance and delivery of
such shares pursuant thereto shall comply with all applicable provisions of law,
including, without limitation, the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, the rules and regulations
promulgated thereunder, and the requirements of any principal trading market
upon which the shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance. As a
condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.
23. No Employment Contract. The Plan and offerings do not constitute an
employment contract. Nothing in the Plan or in the offerings shall in any way
alter the at will nature of a participant’s employment or be deemed to create in
any way whatsoever any obligation on the part of any participant to continue in
the employ of the Company or a Subsidiary, or on the part of the Company or a
Subsidiary to continue the employment of a participant.

